Citation Nr: 0202825	
Decision Date: 03/26/02    Archive Date: 04/04/02

DOCKET NO.  98-02 081A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California

                            
THE ISSUES

1.  Entitlement to service connection for a skin disorder.

2.  Entitlement to a higher rating for post-traumatic stress 
disorder (PTSD), currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Samuel L. Hart, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Associate Counsel 


INTRODUCTION

The veteran had active service from October 1956 to March 
1969.

In a rating decision dated in June 1996, the RO granted 
entitlement to service connection for PTSD, and evaluated the 
disability as 30 percent disabling. In November 1996, the RO 
confirmed the 30 percent evaluation.  In March 1997 the 
veteran expressed disagreement with the November 1996 
decision.  In April 1997, the RO denied entitlement to 
service connection for a skin disorder.  The veteran 
perfected appeals as to the November 1996 and April 1997 
decisions, and he testified at a hearing before the RO in 
February 1998.

The veteran appealed these decisions to the Board of 
Veterans' Appeals (Board).  A hearing scheduled in July 2000 
before a member of the Board was canceled when the veteran 
failed to report.  In a September 2000 decision the Board 
denied a rating in excess of 30 percent for PTSD, and denied 
service connection for a skin disorder on the basis that the 
claim was not well-grounded.

The veteran appealed the September 2000 Board decision to the 
United States Court of Appeals for Veterans Claims 
(hereinafter, the Court).  In an April 2001 joint motion to 
the Court, the parties requested that the September 2000 
Board decision be vacated and remanded for readjudication in 
light of the recently enacted Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat 2096, enacted 
November 9, 2000; see generally VCAA, §§ 3, 4, 7, 38 U.S.C.A. 
§§ 5100, 5103, 5103A, 5107, 5126 (West Supp. 2001).  In an 
April 2001 order, the Court granted the parties' motion, and 
the case was thereafter returned to the Board.

In a rating decision dated in November 1999, the RO denied 
service connection for prostatitis on the basis that the 
claim was not well grounded.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  This Act eliminated the well groundedness 
requirement for claims of service connection, and provided 
for the re-adjudication of claims denied on the basis of well 
groundedness between July 1999 and November 2000 on the 
motion of the claimant or VA.  VCAA § 7(b).  The veteran's 
claim for service connection for prostatitis is referred to 
the RO for appropriate action in accordance with statutory 
provisions.

In correspondence submitted in February 2002, the veteran's 
representative also noted that the veteran has been diagnosed 
with hepatitis C, raising the issue of entitlement to service 
connection for hepatitis C for the first time.  As that issue 
has not been developed for appellate review, it is referred 
to the RO for such further development as may be necessary.


REMAND

The veteran's representative submitted additional evidence 
directly to the Board and specifically declined to waive 
initial consideration of the evidence by the RO.  The 
evidence was received at the Board on February 19, 2002.  

Under the provisions of 38 C.F.R. § 1304 in effect prior to 
February 22, 2002, evidence received at the Board must be 
returned to the RO for initial consideration, unless the 
claimant waives his right to have the evidence initially 
considered by the RO.  38 C.F.R. § 20.1304 (2001).  

As noted above, there has been a significant change in the 
law during the pendency of this appeal.  Among other things, 
the VCAA eliminates the concept of a well-grounded claim, 
redefines the obligations of VA with respect to the duty to 
assist, and supersedes the decision of the United States 
Court of Appeals for Veterans Claims in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 
96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  VCAA, Pub. L. No. 106-
475, § 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  
See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, 
additional notice and development is necessary.  See 38 
U.S.C.A. §§ 5102, 5103, 5103A, and 5107.  Newly enacted 
regulations permit the Board to undertake this development on 
its own.  67 Fed. Reg. 3,099-3,105 (Jan. 23, 2002) (effective 
Feb. 22, 2002).  However, since this case must be remanded 
for compliance with the former provisions of 38 C.F.R. 
§ 1304, the Board finds that it would be more efficient for 
all of the development to be undertaken by the RO.  Piecemeal 
litigation is an "undesirable specter" to be avoided.  
Fugere v. Derwinski, 1 Vet. App. 103, 105 (1990); Cf. 
Flanagan v. United States, 465 U.S. 259, 263-64 (1984); 
Firestone Tire & Rubber Co. v. Risjord, 449 U.S. 368, 373-74 
(1981).

The VCAA provides that an examination is necessary where 
there is competent evidence of a current disability, evidence 
that the current disability may be related to service, and 
the evidence is insufficient to decide the claim.  38 U.S.C.A 
§ 5103A.  In this case there is competent evidence of a 
recurring rash on both the veteran's hands and feet, and 
recent assessments of tinea manus and tinea pedis, as well as 
eczema.  Records show that the veteran was found to have a 
rash in service.  The veteran has essentially reported a 
continuity of symptomatology, thereby suggesting that the 
current skin disease may be related to service, but there is 
no competent medical opinion as to whether his current skin 
disorders are related to service in any way.  38 C.F.R. 
§ 3.303 (2001).  Therefore, the evidence is insufficient to 
decide the claim, and an examination to determine the 
etiology of the claimed skin disorder is necessary.
The evidence submitted by the veteran's representative 
includes a report of VA hospitalization from January to April 
2001, principally for treatment of PTSD.  The veteran is 
entitled to a new VA examination where there is evidence that 
the condition has worsened since the last examination.  
Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 
6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).

In view of the above, the case is REMANDED to the RO for the 
following actions:

1.  The RO should ask the veteran to 
prepare a detailed list of all sources 
(VA and non-VA) of evaluation and 
treatment for any skin disorder since 
1999, and for PTSD since May 2001.  Names 
and addresses of the medical providers, 
and dates of evaluations and treatment, 
should be listed.  After obtaining any 
needed release forms from the veteran, 
the RO should directly contact the 
medical providers and obtain copies of 
the records not already in the file. The 
veteran should be advised of any records 
the RO is unable to obtain.

2.  The RO should schedule the veteran 
for an examination to determine the 
current nature and etiology of any skin 
disorder.  The examiner should review the 
claims folder, and should note such 
review in the examination report.  The 
examiner should offer an opinion as to 
whether it is at least as likely as not 
that the veteran has a current skin 
disorder related to disease or injury  
noted in service.

3.  The veteran should be afforded an 
examination to evaluate the current 
severity of his PTSD.  The examiner 
should review the claims folder prior to 
completing the examination report.  The 
examiner should report all symptomatology 
attributable to PTSD, and express an 
opinion as to whether that disability 
results in definite, severe, or complete 
social and industrial inadaptability.  
The examiner should also provide a global 
assessment of function score.  The 
examiner should be provided with the 
General Formula for Rating Mental 
Disorders, contained in 38 C.F.R. § 4.130 
(2001).  The examiner should report 
whether the veteran's PTSD causes any of 
the symptoms listed in the General Rating 
Formula for Mental Disorders. 

4.  The RO should ensure that the new 
notification requirements and development 
procedures contained in 38 U.S.C.A. 
§§ 5102, 5103, 5103A, and 5107 are fully 
complied with and satisfied.

5.  The RO should then review the 
veteran's claims for service connection 
for a skin disorder, and for a higher 
evaluation for PTSD.  The review of the 
claim for a higher rating for PTSD should 
consider the provisions of 38 C.F.R. 
§ 4.130, Code 9411, effective prior to 
and as of November 7, 1996; and the 
application of "staged ratings" in 
accordance with Fenderson, if warranted.

6.  If action remains adverse to the 
veteran, an appropriate supplemental 
statement of the case should be sent to 
him and his representative, and they 
should be afforded an opportunity to 
respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
further action unless notified otherwise, but may furnish 
additional evidence and argument while the case is in remand 
status.  Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); 
Booth v. Brown, 8 Vet. App. 109 (1995); see also 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Board 
intimates no opinion as to the ultimate outcome of this case.  
The veteran is advised that the examinations requested in 
this remand are deemed necessary to evaluate his claims and 
that his failure, without good cause, to report for scheduled 
examinations could result in the denial of his claims.  38 
C.F.R. § 3.655 (2001).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	Mark D. Hindin 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).



